Citation Nr: 0532443	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  00-18 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the cervical spine, including as secondary to 
service-connected degenerative joint disease of the lumbar 
spine and residuals of left foot and ankle disability.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
September 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 1997, February 1998, September 1999, and 
May 2003 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  The 
claim was previously before the Board, and was remanded in 
March 2005.

FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's 
degenerative joint disease of the cervical spine arose in or 
within one year after his active military service, is 
causally related to such service or to his service-connected 
lumbar spine, left foot, and/or left ankle disability, or is 
aggravated by service-connected disability.


CONCLUSION OF LAW

The veteran's degenerative joint disease of the cervical 
spine was not incurred in or aggravated by his active 
military service, may not be presumed to have been incurred 
therein, and is not secondarily related to his service-
connected lumbar spine, left foot, and/or left ankle 
disability, either causally or by aggravation.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records are negative for any 
complaints of, or treatment for, a cervical spine disorder or 
related symptoms.  When examined in June 1973, the veteran 
reported no history of recurrent back pain, and examination 
of his spine was normal.

Service-connected disabilities currently in effect are 
degenerative joint disease of the lumbosacral spine, 
evaluated as 40 percent disabling; major depression 
associated with the lumbosacral spine disorder, rated at 30 
percent; residuals of left foot and ankle injury with triple 
srthrodesis, rated at 20 percent; chondromalacia patellae, 
right knee, rated at 10 percent; and chondromalacia patellae, 
left knee, rated at 10 percent.  The veteran has a total (100 
percent) rating based upon individual unemployability in 
effect, from January 2003.

VA outpatient records dated from November 1996 to January 
2000 show the veteran complained of, and was treated for, 
increased pain in his cervical spine.  He also described 
paresthesias and numbness.

In January 1997, the veteran underwent an MRI of the cervical 
spine.  The impression was spondylosis, most demonstrable at 
the C5-6 and C6-7 interspaces, with foraminal compromise.

A February 1999 MRI report gives an impression of a stable 
MRI of the cervical spine.  There were uncovertebral 
proliferative changes noted at the 5-6 and 6-7 levels.

In a February 1999 written statement, a VA physician 
indicated that the veteran had degenerative joint disease of 
the neck, and required pain medication to keep it tolerable.  
It was stated that his back problems were related to the 
problems with his other joints, due to postural changes he 
used to control pain adversely affecting the other joints.

In August 1999, the veteran underwent VA examination.  He 
reported that over the years he had developed cervical spine 
pain.  He reported morning stiffness and the inability to 
fully move his cervical spine.  He denied upper extremity 
tingling, numbness, or weakness.  He reported increased pain 
with activity.  On examination, cervical motion showed 
flexion of 60 degrees, extension of 30 degrees, rotation to 
60 degrees, and lateral bending to 50 degrees.  There was 
minimal cervical crepitation.  There was mild increased pain 
with resisted flexion and extension of the cervical spine.  
Upper extremity motor and sensory examination was normal.  
There was some mild annulus bulging at the C5-6 and C6-7 
levels.  X-rays showed mild to moderate degenerative changes 
in the inferior cervical spine, and loss of normal lordosis 
of the cervical spine, thought possibly to be secondary to 
positioning or muscle spasm.

The diagnosis was cervical spine degenerative joint disease.  
It was noted that there was an additional 10 degree range of 
motion loss in the range of flexion and extension during 
flare-ups.  The examiner opined that it is not at least as 
likely as not that the cervical spine condition is secondary 
to the service-connected disorders, which affect the lumbar 
spine and ankle.  There was stated to be no general 
connection between the development of cervical arthritis and 
those other conditions.  The examiner suspected that the 
veteran's cervical condition was primarily the result of the 
normal aging process.

In March 2000, the veteran underwent VA examination.  He 
reported intermittent neck pain for several years.  There had 
been no radiation of pain, symptoms, or radiculopathy in 
either upper extremity.  There had been no weakness in either 
upper extremity.  A February 1999 MRI showed mild 
degenerative changes at C5-C6 and C6-C7.  No herniated disc 
was seen.  It was noted that X-rays of his cervical spine in 
August 1999 had shown mild degenerative joint disease.  On 
examination, there was maintenance of the normal lordotic 
curvature.  There was mild tenderness along the paravertebral 
musculature.  Range of motion was shown as anterior flexion 
to 40 degrees, extension to 50 degrees, lateral flexion to 30 
degrees, bilaterally, and rotation to 40 degrees, 
bilaterally.  The diagnosis was degenerative joint disease of 
the cervical spine.

In March 2005, the veteran again underwent VA examination.  
He reported that his neck symptoms had begun in approximately 
1995, and came on gradually.  It was a constant burning pain 
in the middle of the neck that at times radiated to the left 
trapezial area, but not down the arms.  X-ray and MRI reports 
were noted to be consistent with mild degenerative changes.  
It was noted that the veteran used prescription pain 
medication.  On examination, range of motion was 50 degrees 
of flexion, 30 degrees of extension, 60 degrees of rotation, 
and 50 degrees of lateral bending.  There was mild loss of 
cervical lordosis.  Mild paracervical spasm and tenderness 
were noted.  The examiner opined that it was less likely than 
not that the cervical spine disability was etiologically 
related to or aggravated by the veteran's foot or ankle 
conditions.  This was because there was seen to be no direct 
correlation in terms of anatomy, motion, function, or 
biomechanics between a lower extremity foot and ankle problem 
and the development of this neck disorder.

II.  Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the veteran was provided notice consistent 
with the VCAA in July 2003, after the initial AOJ decision in 
April 1997.  However, the Board notes that the unfavorable 
AOJ decision that is the basis of this appeal was already 
decided and appealed prior to VCAA notice.  The Court 
acknowledged in Pelegrini that where, as here the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.

In a July 2003 letter, the RO informed the appellant of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  In 
addition, the appellant was advised, by virtue of detailed 
September 1999 and July 2000 statements of the case (SOCs) 
and May 2003, March 2004, May 2004, and June 2005 
supplemental statements of the case (SSOCs) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  We 
therefore believe that appropriate notice has been given in 
this case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with respect 
to the appellant's claim, and that the SOCs and SSOCs issued 
by the RO clarified what evidence would be required to 
establish entitlement to service connection.  The appellant 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  Further, the claims file reflects that 
the June 2005 SSOC contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2005).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  All the above 
notice documents must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


B.  Discussion

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and certain disabilities become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.  Arthritis of the 
cervical spine, herein characterized as degenerative joint 
disease, would be included in this presumption.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

In addition, service connection is warranted for a disability 
which is aggravated by, proximately due to, or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310.  
Any additional impairment of earning capacity resulting from 
a service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, also 
warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition is considered a 
part of the original condition.  Id.

Initially, the Board notes that service connection for 
degenerative joint disease of the cervical spine as directly 
related to the veteran's period of active military duty is 
not warranted.  There is no evidence that the veteran 
incurred any neck injury or sought any treatment for symptoms 
while he was in service.  Moreover, medical evidence of the 
claimed degenerative condition of the neck within the first 
post-service year is not shown.  We note that even the 
veteran does not contend that his cervical spine disorder 
began in service.  Instead, he believes that it is 
secondarily related to his service connected low back, left 
foot, and/or ankle disability.

With regard to that assertion, the Board finds that the 
overwhelming evidence of record demonstrates that the 
veteran's cervical spine degenerative joint disease is not 
related to his low back, left ankle, or foot disability.  The 
veteran was afforded VA examinations in August 1999 and March 
2005.  On both occasions, the examiner concluded that the 
veteran's cervical spine disorder was not likely related to 
his service-connected disabilities.  In addition, no examiner 
has indicated that the non-service-connected neck disability 
has been aggravated to a higher level of disability by one or 
more service connected disorders.  Rather, the examiner 
explained specifically that there was no anatomical 
connection between the separate disorders, and that it is 
most likely that the veteran's cervical spine disorder was 
instead a result of the aging process.

The Board acknowledges the February 1999 written statement in 
which a VA physician indicated that the veteran's back 
problems were related to problems with his other joints, 
apparently due to postural changes he used to control his 
pain.  While the conclusions of a physician are medical 
conclusions that the Board cannot ignore or disregard, see 
Willis v. Derwinski, 1 Vet. App. 66 (1991), it is our duty to 
assess its probative value, and we are is not compelled to 
accept a physician's opinion.  See Wilson v. Derwinski, 2 
Vet. App. 614 (1992).  Although on initial review the 
February 1999 written statement may appear to support the 
veteran's claim, a close reading shows that it does not.  The 
opinion is vague, in that it refers in general to the 
veteran's back pain, which includes his separately service-
connected low back disability.  The examiner did not 
factually establish or explain the sequence of medical 
causation using the facts applicable in the veteran's case.  
Such speculation or generality is not legally sufficient to 
establish service connection.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  This stated opinion, then, falls short of 
the level of certainty necessary for the Board to service 
connect the veteran for degenerative joint disease of the 
cervical spine.

The Board recognizes that the veteran believes that his 
cervical spine disorder is related to his service-connected 
disabilities, and his sincerity is not in question.  However, 
while the veteran is certainly capable of providing evidence 
of symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  
See also Routen, supra; Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).

Therefore, the Board finds the opinions contained in the VA 
examination reports to be most persuasive.  They are 
supported by the medical facts specific to the veteran's 
case.  Consequently, as the evidence preponderates against 
the claim for service connection for the veteran's 
degenerative joint disease of the cervical spine,

including as secondary to his service-connected low back, 
left foot, and/or left ankle disability, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for degenerative joint disease of the 
cervical spine, including as secondary to service-connected 
degenerative joint disease of the lumbar spine and residuals 
of left foot and ankle disability, is denied.




_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


